UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-1559


LAMAR A. WILLIAMS,

                    Plaintiff - Appellant,

             v.

PAUL M. MAYHEW, individual capacity and official capacity; SUZANNE
BERGER, individual capacity and official capacity; MICHAEL E. FIELD,
individual capacity and official capacity; ANDREW MAGGIO, individual capacity
and official capacity; JENNIFER R. FRANKOVICH, individual capacity and
official capacity; KEVIN KAMENETZ, individual capacity and official capacity;
LAWRENCE M. STAHL; JAMES G. BEACH, III; BALTIMORE COUNTY
COUNCIL; TERRENCE B. SHERIDAN, in his individual and/or his official
capacity; MARYLAND DEPARTMENT OF HUMAN SERVICES,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:18-cv-03545-ELH)


Submitted: September 24, 2020                             Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.
Lamar A. Williams, Appellant Pro Se. Glenn Todd Marrow, BALTIMORE COUNTY
OFFICE OF LAW, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Lamar A. Williams seeks to appeal the district court’s order dismissing or granting

summary judgment on all claims against Andrew Maggio, granting one of Williams’

motions to join an additional defendant but denying three others, and resolving a variety of

other motions. Williams also seeks to appeal the district court’s subsequent order denying

Williams’ motion to alter or amend the judgment. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders,

28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-46 (1949). The orders Williams seeks to appeal are neither final orders nor

appealable interlocutory or collateral orders. Accordingly, we deny his motion to suspend

proceedings, grant Appellees’ motion to dismiss, and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3